ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_03_FR.txt. 54

DÉCLARATION DE M. RANJEVA

Effet du retrait de la première conclusion initiale du Congo — Exclusion de la
compétence universelle par défaut de l'objet des demandes — Compétence uni-
verselle de la juridiction nationale : législation belge — Evolution en droit inter-
national du régime de la compétence universelle — Piraterie maritime et com-
pétence universelle en droit coutumier — Obligation de réprimer et compétence
des juridictions nationales — Aut judicare aut dedere — Gravité des infractions
non constitutive de titre de compétence universelle — Interprétation de l'affaire
du Lotus — Compétence universelle par défaut en l'absence de lien de connexité
non encore consacrée en droit international.

1. Je souscris sans réserve à la conclusion de l’arrêt selon laquelle
l'émission et la diffusion internationale du mandat d’arrêt du 11 avril 2000
constituaient des violations d’une obligation internationale de la Belgique
à l'égard du Congo en ce qu’elles ont méconnu l’immunité de juridiction
pénale du ministre des affaires étrangères du Congo. J’approuve égale-
ment la position de la Cour qui, au vu des conclusions du Congo en leur
dernier état, s’est abstenue d’aborder et de traiter la question de savoir si
la licéité dudit mandat devait être remise en cause au titre de la compé-
tence universelle telle qu’elle a été exercée par la Belgique.

2. Les considérations de logique auraient dû amener la Cour à aborder
la question de la compétence universelle, une question d’actualité et sur
laquelle une décision en la présente affaire aurait nécessairement fait
jurisprudence. Le retrait de la première conclusion initiale du Congo
{voir paragraphes 17 et 21 du texte de l’arrêt) en soi n’était pas suffisant
pour justifier l'attitude de la Cour. On pouvait raisonnablement considé-
rer cette première demande initiale comme une fausse conclusion et l’ana-
lyser comme un moyen qui a été exposé pour servir de fondement à la
principale demande: la déclaration de l’illicéité du mandat d’arrêt sur le
terrain de la violation des immunités de juridiction pénale. L'évolution
des demandes du Congo montre que de moyen de demande, la question
de la compétence universelle s’est transformée en moyen de défense de la
Belgique. Sur le plan procédural, c’est cependant par rapport aux petita
et aux moyens de demande que la Cour statue quel que soit, par ailleurs,
l'intérêt en soi des questions soulevées au cours de la procédure. Compte
tenu des conclusions sur le caractère illicite du mandat, il n'était plus
nécessaire d’aborder le second aspect de lillicéité, à mon grand regret.
Une chose est certaine : on ne saurait inférer du texte de F'arrêt une inter-
prétation selon laquelle la Cour se serait montrée indifférente à l'égard de
la compétence universelle; la question reste ouverte au regard du droit.

3. Le silence de l’arrêt sur la question de la compétence universelle me
met dans une situation inconfortable. L'expression d’une opinion sur la

55
55 MANDAT D’ARRET (DÉCL. RANJEVA)

question est singulière : elle porterait sur des développements hypothé-
tiques alors que le problème est réel tant dans la présente affaire que
compte tenu de l’évolution du droit pénal international lorsqu'il s’agit de
la prévention et de la répression des crimes odieux et attentatoires aux
droits et à la dignité de l'être humain au regard du droit international.
Aussi la présente déclaration portera-t-elle sur l’interprétation que la Bel-
gique donne de la compétence universelle.

4. En application de la loi belge du 16 juin 1993 modifiée le 10 février
1999, portant répression des violations graves du droit international
humanitaire, le juge d'instruction près le tribunal de première instance de
Bruxelles a émis un mandat d’arrêt international à l’encontre de M. Yero-
dia Ndombasi, alors ministre des affaires étrangères du Congo; il était
reproché à ce dernier des violations graves de règles de droit humanitaire
ainsi que des crimes contre l’humanité. Aux termes de l’article 7 de ladite
loi, les auteurs de telles infractions «relèvent de la compétence des juri-
dictions belges, quelles que soient leur nationalité et celle des victimes»
{mandat d'arrêt, par. 3.4). L'intérêt de la présente décision réside dans le
fait que l’affaire est une véritable avant-première.

5. La législation belge qui institue la compétence universelle in absen-
tia pour les violations graves du droit international humanitaire a consa-
cré l'interprétation la plus extensive de cette compétence. Les juridictions
ordinaires belges sont compétentes pour juger les crimes de guerre, contre
l'humanité et de génocide, commis par des non-Belges, en dehors du ter-
ritoire belge tandis que le mandat émis à l'encontre de M. Yerodia Ndom-
basi est la première des applications de cette hypothèse extrême. Il ne
semble pas que des dispositions législatives en droit positif autorisent
l'exercice de la compétence pénale en l’absence d’un lien de connexité ter-
ritoriale ou personnelle, actif ou passif. L'innovation de la loi belge réside
dans la possibilité de l’exercice de la compétence universelle en l'absence
de tout lien de la Belgique avec l’objet de l'infraction, la personne de
l’auteur présumé de l'infraction ou enfin le territoire pertinent. Mais
après les tragiques événements survenus en Yougoslavie et au Rwanda,
plusieurs Etats ont invoqué la compétence universelle pour engager des
poursuites contre des auteurs présumés de crimes de droit humanitaire;
cependant, à la différence du cas de M. Yerodia Ndombasi, les personnes
impliquées avaient auparavant fait l'objet d’une procédure ou d’un acte
d’arrestation, c’est-à-dire qu’un lien de connexion territoriale existait au
préalable.

6. En droit international, la même considération liée au lien de
connexité ratione loci est également exigée pour l'exercice de la compé-
tence universelle. La piraterie maritime est l’unique cas classique d’appli-
cation de la compétence universelle selon le droit coutumier. L'article 19
de la convention de Genève du 29 avril 1958 puis l’article 105 de la
convention de Montego Bay! du 10 décembre 1982 disposent que:

! Convention des Nations Unies sur le droit de la mer.

56
56 MANDAT D’ARRET (DÉCL. RANJEVA)

«Tout Etat peut, en haute mer ou en tout autre lieu ne relevant de
la juridiction d’aucun Etat, saisir un navire ou un aéronef pirate, ou
un navire ou un aéronef capturé à la suite d’un acte de piraterie et
aux mains de pirates, et appréhender les personnes et saisir les biens
se trouvant à bord. Les tribunaux de l’Etat qui à opéré la saisie
peuvent se prononcer sur les peines à infliger.»

La compétence universelle, en occurrence, s'explique en haute mer par
l'absence de souveraineté déterminée et le régime de liberté; la juridiction
de PEtat du pavilion représente ainsi normalement le facteur de garantie
du respect du droit. Mais la piraterie étant définie comme la répudiation
et la soustraction du pirate de la juridiction de tout ordre étatique, l’exer-
cice de la compétence universelle permet d’assurer le rétablissement de
l’ordre juridique. C’est donc l'atteinte à l’aménagement international de
l’ordre des juridictions des Etats qui explique, dans ce cas particulier, la
consécration de la compétence universelle des tribunaux nationaux char-
gés de juger les pirates et les actes de piraterie. En revanche, la gravité, en
soi, des infractions, n’a pas été considérée comme suffisante pour établir
la compétence universelle. Il n’y a pas d’autre exemple d'infraction com-
mise en haute mer pour laquelle la compétence universelle a été consacrée
(par exemple : conventions du 18 mai 1904 et du 4 mai 1910 (relatives à la
répression de la traite des Blanches); convention du 30 septembre 1921
(pour la répression de la traite des femmes et des enfants); convention
du 28 juin 1930 (sur le travail forcé ou obligatoire) et du 25 juin 1957
(abolissant le travail forcé)).

7. L'évolution du droit pénal conventionnel, dans les dernières décen-
nies, s’est orientée vers la consécration de l'obligation de réprimer et un
nouvel aménagement de la compétence des Etats en matière de répres-
sion. Alors que les conventions de droit humanitaire de Genève de 1949
sont sources d'obligations juridiques internationales, elles ne comportent
aucune disposition sur la compétence des juridictions nationales pour en
assurer sur le plan judiciaire l’effectivité. Il en était de même de la conven-
tion de 1948 sur le génocide. Il a fallu attendre l’organisation sur le plan
international de ila lutte contre le terrorisme sur les aéronefs pour l’adop-
tion de dispositions qui relèvent de l’exercice de la compétence univer-
selle: la consécration du principe aut judicare aut dedere dans le para-
graphe 2 de l’article 4 de la convention de La Haye du 16 décembre 1970,
dans les termes suivants: «Tout Etat contractant prend les mesures
nécessaires pour établir sa compétence aux fins de connaître de l’infrac-
tion dans le cas où l’auteur présumé de celle-ci se trouve sur son territoire
et où ledit Etat ne l’extrade pas.»? On relèvera que la mise en œuvre du
principe aut judicare aut dedere est conditionnée par l’arrestation effec-
tive au préalable de l’auteur présumé. Cette disposition de 1970 a servi de
modèle pour l’extension, dans diverses conventions ultérieures, de la

2 Convention pour la répression de la capture illicite d’aéronefs.

57
57 MANDAT D’ARRET (DECL. RANJEVA)

compétence pénale des juridictions nationales dans l'exercice de la com-
pétence universelle. Ce développement n’a pas eu pour effet la reconnais-
sance d’une compétence in absentia où par défaut.

8. L’argumentation belge invoque à son profit non seulement une obli-
gation juridique internationale de réprimer les infractions graves de droit
humanitaire mais également la faculté qui est reconnue de légiférer de
manière discrétionnaire en la matière. Il n’est pas utile de revenir sur le
manque de fondement du premier volet de cette argumentation qui
confond à tort l'obligation de réprimer et son mode opératoire : la reven-
dication de la compétence in absentia des juridictions pénales nationales
en l’absence de clause attributive de compétence. Ainsi l’affirmation de la
Belgique selon laquelle «on sait que la justice belge a le droit de connaître
de violations graves du droit international humanitaire même si leur au-
teur présumé n’est pas trouvé sur le territoire belge» (contre-mémoire de la
Belgique, p. 89, par. 3.3.28) reste une pétition de principe. Les exemples
invoqués à l’appui de cette proposition ne sont pas concluants: sur
cent vingt-cinq législations nationales concernant la répression de crimes
de guerre ou contre l’humanité, seuls cing Etats ne requièrent pas la
présence sur le territoire pour l’ouverture de poursuites pénales (contre-
mémoire de la Belgique, p. 98-99, par. 3.3.57).

9. Quant à l’étendue de la compétence législative nationale, la Belgique
l’a justifiée de la jurisprudence de l’affaire du Lotus:

«Mais il ne s'ensuit pas que le droit international défend à un Etat
d’exercer, dans son propre territoire, sa juridiction dans toute affaire
où il s’agit de faits qui se sont passés à l'étranger et où il ne peut
s'appuyer sur une règle permissive du droit... Loin de défendre d’une
manière générale aux Etats d'étendre leurs lois et leur juridiction a
des personnes, des biens et des actes hors du territoire, il leur laisse,
à cet égard, une large liberté, qui n’est limitée que dans quelques cas
par des règles prohibitives; pour les autres cas, chaque Etat reste
libre d’adopter les principes qu’il juge les meilleurs et les plus conve-
nables.» (C.P.J.I. série A n° 10, p. 19.)

Et plus loin le méme arrét de dire :

«tout ce qu’on peut demander a un Etat, c’est de ne pas dépasser les
limites que le droit international trace à sa compétence; ... La terri-
torialité du droit pénal n’est donc pas un principe absolu du droit
international et ne se confond aucunement avec la souveraineté
territoriale.» ({bid., p. 19-20.)

Sans aucun doute, on peut analyser l’évolution des idées et des conditions
politiques dans le monde contemporain comme favorable à une atténua-
tion de la conception territorialiste de la compétence et à l'émergence
d’une approche plus fonctionnaliste dans le sens d’un service au profit des
fins supérieures communes. Prendre acte de cette tendance ne saurait jus-
tifier l’immolation des principes cardinaux du droit sur l’autel d’une cer-

58
58 MANDAT D’ARRET (DÉCL. RANJEVA)

taine modernité. Le caractère territorial de la base du titre de compétence
reste encore une des valeurs sûres, le noyau dur du droit international
positif contemporain. L’acceptation doctrinale du principe énoncé dans
l'affaire du Lotus, lorsqu'il s’est agi de la lutte contre les crimes interna-
tionaux, ne s’est pas encore traduite par un développement consécutif du
droit positif en matière de compétence juridictionnelle pénale.

10. Enfin l'argumentation de la Belgique invoque plus particulière-
ment à l’appui de son interprétation de la compétence universelle in
absentia le passage suivant du même arrêt Lotus:

«S'il est vrai que le principe de la territorialité du droit pénal est a
la base de toutes les législations, il n’en est pas moins vrai que toutes
ou presque toutes ces législations étendent leur action à des délits
commis hors du territoire; et cela d’après des systèmes qui changent
d'Etat à Etat.» (C.P.J.L série À n° 10, p. 20.)

I] est difficile d’induire de cette proposition la consécration de la compé-
tence universelle in absentia. Au contraire, la Cour permanente se montre
très prudente; elle restreint sa sphère d'investigation au cas d’espèce qui
est soumis à son examen et recherche des analogies étroites avec des
situations analogues. En fait toute tentative d’y vouloir trouver les bases
d’une compétence universelle in absentia relève de la spéculation : les faits
de l'espèce se limitaient au problème de la compétence des juridictions
pénales turques à la suite de l’arrestation du lieutenant Demons dans les
eaux territoriales turques alors que cet officier commandait en second un
navire battant pavillon français.

11. En définitive, la question liée à la compétence universelle in absen-
tia réside dans la difficulté qui existe dans la possibilité d’une compétence
pénale extraterritoriale en l’absence de tout lien de rattachement de l'Etat
qui revendique l’exercice de cette compétence avec le territoire où les faits
incriminés ont eu lieu, avec l’effectivité de son autorité sur les auteurs
présumés de ces forfaits. Ce problème s’explique par la nature d’un acte
en procédure pénale : il n’a pas un caractère virtuel, il est exécutoire et
requiert, à cette fin, une base matérielle minimale au regard du droit
international. Pour ces raisons, l'interdiction explicite de l’exercice d’une
compétence universelle, au sens où la Belgique l’a interprété, ne constitue
pas une base suffisante.

12. En conclusion, indépendamment de l’ardente obligation de rendre
effective la nécessité de prévenir et de réprimer les crimes de droit inter-
national humanitaire pour favoriser l’avènement de la paix et de la sécu-
rité internationale, et sans qu’il soit, pour autant, indispensable de réprou-
ver la loi belge du 16 juin 1993 modifiée le 10 février 1999, il aurait été
difficile, au regard du droit positif contemporain, de ne pas donner droit
à la première conclusion initiale de la République démocratique du
Congo.

{ Signé) Raymond RANJEVA.

59
